United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
BUTLER VETERANS MEDICAL CENTER,
Butler, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Douglas Sughrue, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2329
Issued: August 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 20, 2010 appellant, through his attorney, filed a timely appeal from the
March 18, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
which terminated his compensation benefits. Pursuant to the Federal Employees’ Compensation
Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
compensation effective March 18, 2010 on the grounds that he no longer had any residuals or
disability causally related to his accepted employment-related injuries; and (2) whether appellant
met his burden of proof to establish that he had continuing disability or residuals causally related
to the January 13, 2004 employment injury.
1

5 U.S.C. § 8101 et seq.

On appeal, appellant’s attorney contends that OWCP: (1) was required to provide an
impartial medical examination under 5 U.S.C. § 8123(a) as the report of Dr. Frank T. Vertosick,
a second opinion Board-certified neurosurgeon, was the only evidence contradicting appellant’s
claim; (2) failed to meet its burden of proof to terminate appellant’s compensation benefits; and
(3) failed to consider all evidence that was sufficient to overcome termination and created a new
conflict regarding continuing disability.
FACTUAL HISTORY
On October 12, 2005 appellant, then a 51-year-old tractor operator, filed a traumatic
injury claim (Form CA-1) alleging a herniated disc and chest pains as a result of lifting a heavy
trash bag on January 13, 2004. On October 17, 2008 OWCP accepted the claim for a herniated
disc at T5-6. An October 14, 2008 statement of accepted facts noted that appellant worked in a
light-duty capacity from the date of injury until March 25, 2005 when the assignment was
terminated by the employing establishment. Appellant has not worked since March 25, 2005.
To determine whether appellant continued to have residuals of his January 13, 2004
employment injury and his work capacity, OWCP referred him to Dr. Vertosick for a second
opinion evaluation. In a December 11, 2008 report, Dr. Vertosick reviewed appellant’s medical
records and a statement of accepted facts. The low back and thoracic examination revealed
normal spinal curvatures without spasm, tenderness or external abnormalities. Dr. Vertosick
reported normal gait, normal straight leg raise tests and normal neurological findings upon
examination. There was no evidence of reflex abnormality, numbness or weakness.
Dr. Vertosick found that appellant’s clonus was absent, he had a downgoing Babinski’s and
normal tone. He opined that appellant’s thoracic spine condition was caused by the employment
injury which had resolved. Dr. Vertosick found that appellant was at maximum medical
improvement and capable of performing his date-of-injury job without restrictions.
In a May 6, 2004 report, Dr. Kathryn Ryan, a Board-certified family practitioner,
diagnosed disc degenerative changes in the mid and lower thoracic spine, focal central disc
protrusion or herniation at T5-6 and disc bulges or protrusions at T6-7 and T10-11.
By letter dated February 24, 2009, OWCP referred appellant to Dr. Vertosick for a
supplemental evaluation. In a March 16, 2009 report, Dr. Vertosick reviewed additional medical
records and an addendum to the statement of accepted facts which listed the accepted herniated
disc at T5-6. He reported that his opinions rendered in the December 11, 2008 report did not
change. Dr. Vertosick opined that there were no objective findings to support any residual
compensable medical condition, that appellant had reached maximum medical improvement and
was capable of performing his full-time regular-duty job without restrictions.
In a February 12, 2009 medical report, Dr. Joseph Nour, an anesthesiologist, diagnosed
chronic back and bilateral lower extremity pain, multilevel discogenic disease, bilateral carpal
tunnel, status post carpal tunnel release on the right side, degenerative arthritis and status post an
episode of syncope. In a March 12, 2009 progress report, he diagnosed possible intercostal
neuralgia and possible costochondritis. In an April 7, 2009 progress report, Dr. Nour diagnosed
facet joint arthropathy.

2

On May 8, 2009 OWCP proposed to terminate appellant’s compensation benefits on the
grounds that the weight of medical evidence from Dr. Vertosick established that he was no
longer disabled due to the accepted condition. Appellant was given 30 days to submit additional
evidence or argument.
In response, appellant’s attorney submitted a narrative statement dated May 21, 2009 and
a May 26, 2009 report by Dr. Nour, who diagnosed chronic back pain, discogenic disease and
possible myofascial disease. Dr. Nour reported that appellant continued to have muscle spasms
in the middle and upper part of his back.
By decision dated July 9, 2009, OWCP finalized termination of appellant’s wage-loss
compensation benefits effective July 8, 2009 finding that his accepted conditions had resolved.2
On December 28, 2009 appellant requested reconsideration and submitted additional
evidence.
In a June 11, 2009 attending physician’s report (Form CA-20), Dr. Ryan diagnosed
herniated nucleus pulposus at T5-6 and disc bulge at T6-7 and T10-11. She indicated that
starting July 22, 2009, appellant would be able to work two days a week, four hours a day in a
light-duty capacity with restrictions: no lifting over 20 pounds; no reaching overhead; no
bending and no stooping. On July 22, 2009 Dr. Ryan stated that he continued to be afflicted by
and treated for mid-back pain. She noted that appellant’s mid-thoracic spine herniated disc was a
result of his January 13, 2004 employment injury and opined that his condition would be
aggravated by a full-duty workload.
In a July 14, 2009 medical report, Dr. Nour diagnosed chronic back pain, disc herniation
at T5-6, disc bulging at T6-7 and T10-11 and facet joint disease. He indicated that he had treated
appellant with steroid injections approximately once a year and opined that his symptoms were
caused by discogenic disease.
In a June 24, 2009 medical report, Dr. Francis T. Ferraro, a Board-certified neurosurgeon,
reported that appellant complained of pain in his mid-thoracic spine and a second pain in the
lower thoracic spine radiating around his coastal margin to the upper abdomen on the left side
which was aggravated when he sits or stands. He stated that he disagreed with Dr. Vertosick’s
medical opinion as appellant’s symptoms were consistent with thoracic disc herniations.
Dr. Ferraro compared a magnetic resonance imaging (MRI) scan of appellant’s thoracic spine
from April 23, 2008 to an MRI scan from May 6, 2004 and found a central and slightly rightsided disc herniation at T5-6, which appeared to be slightly smaller on the more recent scan and
a disc herniation on the left side at T10-11, which appeared to be slightly larger than the previous
scan.

2

By decision dated July 9, 2009, OWCP denied appellant’s claim for compensation (Form CA-7) for the period
December 11, 2008 to present. On January 14, 2010 the Office of Personnel Management notified OWCP that an
overpayment of $79,809.87 was paid in full and the account was closed.

3

By decision dated March 18, 2010, OWCP modified the July 9, 2009 decision to also
terminate appellant’s medical benefits effective March 18, 2010 because he was no longer
disabled nor had residuals of the accepted thoracic condition.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
termination or modification of compensation benefits.3 After it has determined that an employee
has disability causally related to his or her federal employment, it may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.4 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.5 The right to
medical benefits for an accepted condition is not limited to the period of entitlement to
compensation for disability.6 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which
requires further medical treatment.7
ANALYSIS -- ISSUE 1
On October 17, 2008 OWCP accepted appellant’s claim for a herniated thoracic disc at
T5-6. The issue is whether it properly terminated his benefits effective March 18, 2010 on the
grounds that he no longer continued to experience any disability or residuals due to his
employment-related injury. The Board finds that the weight of the medical evidence establishes
that appellant’s accepted herniated disc resolved by December 16, 2009. The Board finds that
OWCP met its burden of proof to terminate his compensation benefits as of March 18, 2010 for
the accepted herniated disc condition.
In a December 11, 2008 medical report, Dr. Vertosick, an OWCP second opinion
physician, reviewed appellant’s medical records and a statement of accepted facts and conducted
a low back and thoracic examination which revealed normal curvatures without spasm,
tenderness or external abnormalities. He reported normal gait, normal straight leg raise tests and
normal neurological findings upon examination. There was no evidence of reflex abnormality,
numbness or weakness. Dr. Vertosick found that appellant’s clonus was absent, he had a
downgoing Babinski’s and normal tone. He opined that appellant may have had a thoracic spine
condition caused by the January 13, 2004 employment injury but concluded that it had resolved
and appellant was able to work in his date-of-injury job without restrictions. In a March 16,
2009 supplemental report, Dr. Vertosick reviewed additional medical records and an addendum
to the statement of accepted facts which contained the accepted herniated disc, thoracic spine,
3

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

5

J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

6

T.P., 58 ECAB 524 (2007).

7

Kathryn E. Demarsh, 56 ECAB 677 (2005).

4

level T5-6 employment injury. He reported that his opinions rendered in the December 11, 2008
report did not change and opined that there were no objective findings to support any residual
compensable medical condition.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
opinion addressing the causal relationship between a claimant’s diagnosed condition and the
accepted employment injury. To be probative, the opinion of a physician must be based on a
complete factual and medical background of the employee, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the employment factor accepted in the case.8
The weight of the medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.9 The Board finds that the weight of the medical evidence
rests with the December 11, 2008 and March 16, 2009 reports of Dr. Vertosick, who provided a
comprehensive evaluation based on his review of the statement of accepted facts and medical
record, the history of injury and findings on physical examination.10 Dr. Vertosick advised that
appellant had no residuals of his accepted herniated disc. Appellant was found capable of
returning to his usual job of tractor operator without restriction.
Dr. Nour submitted progress reports dated March 12 to May 21, 2009 concluding that
appellant continued to experience muscle spasms in his middle and upper back, but he provided
no explanation as to whether the condition was employment related or why the condition
precluded appellant from working. There is no rationalized medical evidence from Dr. Nour
explaining how the accepted herniated disc caused or contributed to any continuing disability.
The Board finds that OWCP properly terminated appellant compensation benefits effective
March 18, 2010 relating to the accepted herniated disc, thoracic spine, level T5-6.
LEGAL PRECEDENT -- ISSUE 2
Following the proper termination of benefits, the claimant has the burden to establish
continuing employment-related residuals and/or disability with probative medical evidence.11
The medical evidence required to establish a causal relationship, generally, is rationalized
medical evidence. Rationalized medical evidence is medical evidence, which includes a
physician’s opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated factors. The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship

8

See Sedi L. Graham, 57 ECAB 494 (2006).

9

I.R., Docket No. 09-1229 (issued February 24, 2010); C.B., Docket No. 08-1583 (issued December 9, 2008).

10

A.E., Docket No. 10-1862 (issued May 11, 2011).

11

Talmadge Miller, 47 ECAB 673 (1996).

5

between the diagnosed condition and the specific employment factors identified by the
claimant.12
ANALYSIS -- ISSUE 2
The Board finds that the issue of whether appellant had any continuing disability or
residuals after March 18, 2010 is not in posture for decision due to a conflict in the medical
evidence between Drs. Ryan, Ferraro and Vertosick.
Once OWCP properly terminated appellant’s compensation and medical benefits, he had
the burden to establish continuing residuals and/or disability due to his accepted injury with
probative medical evidence.13 Subsequent to the March 18, 2010 decision terminating his
compensation, he submitted medical reports from Drs. Ryan and Ferraro. In a June 11, 2009
attending physician’s report, Dr. Ryan diagnosed herniated nucleus pulposus at T5-6 and disc
bulge at T6-7 and T10-11. She indicated that starting July 22, 2009 appellant would be able to
work in a light-duty capacity with restrictions. In a July 22, 2009 medical report, Dr. Ryan
stated that he continued to be afflicted by and treated for mid-back pain. She noted that
appellant’s mid-thoracic spine herniated disc was a result of a January 13, 2004 employment
injury and opined that his condition would be aggravated by a full-duty workload. In a June 24,
2009 medical report, Dr. Ferraro reported that appellant complained of pain in his mid and lower
thoracic spine which was aggravated by sitting and standing. He compared a MRI scan of
appellant’s thoracic spine from April 23, 2008 to an MRI scan from May 6, 2004 and found a
central and slightly right-sided disc herniation at T5-6, which appeared to be slightly smaller and
a disc herniation on the left side at T10-11, which appeared to be slightly larger. Dr. Ferraro
stated that he disagreed with Dr. Vertosick’s medical reports and opined that appellant’s
symptoms were consistent with thoracic disc herniations.
As noted, Dr. Vertosick, the second opinion examiner, indicated that appellant’s low back
and thoracic spine condition had resolved. His examinations revealed normal curvatures of the
low back and thoracic spine, normal gait, normal straight leg raise tests and normal neurological
findings. Dr. Vertosick also stated there was no evidence of reflex abnormality, numbness or
weakness and that appellant was at maximum medical improvement. He concluded that
appellant was able to work in his date-of-injury job without restrictions. The Board finds that a
conflict in medical opinion exists between the opinions of Drs. Ryan, Ferraro and Vertosick.
The Board finds that, since Drs. Ryan and Ferraro’s reports contain sufficiently well-rationalized
medical opinions that appellant’s employment-related condition had not resolved and he still
suffers from residuals, the reports create a conflict with the opinion of Dr. Vertosick who found
no continuing work-related condition.
On remand, OWCP should refer appellant, the case record and a statement of accepted
facts to an appropriate medical specialist for an impartial medical evaluation pursuant to section

12

Joe L. Wilkerson, 47 ECAB 604 (1996); Alberta S. Williamson, 47 ECAB 569 (1996).

13

See Talmadge Miller, supra note 11.

6

8123(a).14 After such development of the case record as OWCP deems necessary, a de novo
decision shall be issued.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits effective March 18, 2010. The Board further finds that the case is not in
posture for decision regarding whether appellant has any employment-related residuals of his
T5-6 herniated disc after March 18, 2010.
ORDER
IT IS HEREBY ORDERED THAT the March 18, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed, in part, as to the termination of compensation
benefits effective March 18, 2010. The case is set aside and remanded, in part, for further
development of the medical evidence on the issue of continuing residuals and disability.
Issued: August 5, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

5 U.S.C. § 8123(a). See also Marvin J. Gan, 2005 LRP 46993 (Docket No. 02-2212, issued June 6, 2003).

7

